IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia J. Kabel                          :
                                           :
                    v.                     :   No. 1037 C.D. 2019
                                           :   Argued: May 11, 2020
Manheim Township School District,          :
                     Appellant             :



BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                           FILED: July 6, 2020


      Manheim Township School District (School District) appeals from a July 23,
2019 Order (Final Order) of the Court of Common Pleas of Lancaster County (trial
court) granting Patricia J. Kabel’s (Tax Collector) request for declaratory and
injunctive relief to declare her right to collect real estate taxes on School District’s
behalf and receive reasonable compensation for carrying out that duty. School
District asserts the trial court erred as a matter of law and abused its discretion in
determining Tax Collector has standing and a valid cause of action, ordering School
District to set a reasonable compensation for Tax Collector, and invalidating two
provisions of School District’s 2018 Resolution Establishing Policies and
Procedures for Elected Tax Collectors (2018 Resolution). After careful review, we
affirm.
 I.   Background
      Tax Collector is the current tax collector for Manheim Township (Township).
Tax Collector was first elected to office in 2013 and is currently serving a term that
began in January 2018 and ends in December 2021. (Trial Court Findings of Fact
(FOF) ¶ 1.) Tax Collector has collected Township and county taxes since she was
first elected. (Id. ¶ 30.) Tax Collector’s office is governed by the Local Tax
Collection Law1 (LTCL), as well as The First Class Township Code,2 which provides
that a tax collector “shall collect all county, institution district, township, school and
other taxes levied within such townships by authorities authorized to levy taxes.”
Section 801-B of the LTCL, 53 P.S. § 55801-B.3 School District, which is solely
comprised of the Township, is a political subdivision and taxing district under the
LTCL that imposes real estate tax pursuant to the Public School Code of 1949.4
(FOF ¶¶ 3-5.) Since at least 1997, School District, by itself or through its designee,
has collected the real estate taxes it imposes. (Id. ¶ 6.) Taxpayers were able to remit
taxes to School District through direct payment, electronic payment, or School
District’s lockbox system.

   A. First Complaint & 2018 Resolution
      On November 6, 2017, the day before Tax Collector’s election to her current
term, Tax Collector filed a complaint with the trial court seeking declaratory and
injunctive relief against School District. Tax Collector sought a declaration as to her
right to collect taxes on behalf of School District and “a reasonable rate of
compensation commensurate with the duties of the office . . . .” (Id. ¶ 7.) School

      1
        Act of May 25, 1945, P.L. 1050, as amended, 72 P.S. §§ 5511.1–5511.42.
      2
        Act of June 24, 1931, P.L. 1206, as amended, 53 P.S. §§ 55101–58502.
      3
        Section 801-B was added by the Act of October 24, 2012, P.L. 1478.
      4
        Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101–27-2702.


                                            2
District filed an Answer and New Matter, asserting Tax Collector lacked standing.
(Reproduced Record (R.R.) at 20a-22a.) School District further asserted that it had
adopted by resolution in 1997 a compensation rate for tax collectors of $0.15 per tax
bill collected and, pursuant to Section 36.1 of the LTCL,5 Tax Collector could only
challenge that compensation prior to the date she first chose to run for office or was
elected to office. Tax Collector filed a reply, denying these allegations. School
District moved for expedited discovery, which the trial court granted by order dated
May 9, 2018, ordering expedited discovery, submission of briefs, and an emergency
hearing. (Id. at 32a.)
       While expedited discovery was ongoing, School District passed the 2018
Resolution. The purpose of the 2018 Resolution, as described therein, was to
provide options for School District to assist an elected tax collector in executing
statutory duties; distinguish between the tax collector’s statutory duties and School
District’s duties; establish policies and procedures for the collection of taxes to
maximize School District’s revenues and interest earnings; and “ensure all public
tax funds are adequately safeguarded, properly accounted for, and promptly
deposited in secure School District bank accounts.” (2018 Resolution Background,
R.R. at 132a.) The 2018 Resolution sets forth qualifications and minimum legal
requirements for tax collectors. Under Section 9 of the 2018 Resolution, the tax
collector is to “direct all taxpayer inquiries concerning School District tax to the
School District’s Business Office,” consistent with the “long[]standing practice and
the fact that [t]he [LTCL] does not require a tax collector to provide customer


       5
         Section 36.1 provides that when a taxing authority “propose[s] to either raise or reduce
the compensation or salary for the office of an elected tax collector, such action shall be by
ordinance or resolution, finally passed or adopted prior to the fifteenth day of February of the year
of the municipal election.” Added by the Act of May 16, 1951, P.L. 314, 72 P.S. § 5511.36a.


                                                 3
service.” (2018 Resolution ¶ 9, R.R. at 133a.) The 2018 Resolution also sets forth
in Section 22 that “School District, not the tax collector, will provide certifications
as to taxes due or paid,” for various reasons, including that “nothing in the [LTCL]
states that providing certifications is a statutory obligation of elected tax collectors.”
(2018 Resolution ¶ 22, R.R. at 136a.)
      Also during expedited discovery, the parties conducted depositions of Tax
Collector and School District’s Chief Operating Officer (School District COO). The
parties submitted briefs in support of their respective positions, and by Order dated
June 8, 2018, the trial court directed that, until further order of the court, Tax
Collector would collect the 2018 real estate taxes on behalf of School District “in
compliance with all terms and conditions of the [2018 Resolution.]” (June 8, 2018
trial court order, R.R. at 140a.) The trial court further provided that Tax Collector
“shall provide the bond she is required to maintain under [t]he [LTCL],” and that
she would be “compensated at a rate of $0.15 per tax bill.” (June 8, 2018 trial court
order, R.R. at 141a.) Finally, the order provided that “[i]n this litigation, [School]
District shall not challenge [Tax Collector]’s legal right to collect [School] District’s
taxes.” (June 8, 2018 trial court order, R.R. at 143a.)

   B. Second Complaint
      On June 15, 2018, Tax Collector filed a second complaint, challenging the
2018 Resolution. Tax Collector averred that various procedures set forth in the 2018
Resolution “impermissibly interfere[d] with [Tax Collector’s] office.” (Second
Complaint, ¶ 14.) Relevant here, Tax Collector challenged Section 9 of the 2018
Resolution, “[p]urporting to deprive the [T]ax [C]ollector of the right to provide
customer service to taxpayers,” and Section 22 of the 2018 Resolution, “[p]urporting
to prohibit the [T]ax [C]ollector and permit the [School] District’s administrative


                                            4
offices to issue tax certifications.”6 (Id. ¶ 14(b), (e).) Tax Collector requested an
order declaring that the 2018 Resolution interferes with Tax Collector’s ability to
perform the duties of her office and is invalid, and enjoining School District from
enforcing the 2018 Resolution. School District filed an Answer and New Matter,
denying Tax Collector’s claims and asserting nearly the same new matter as it had
asserted in response to the first complaint. Tax Collector filed a reply denying the
New Matter.
       Tax collection began after Tax Collector filed the second complaint and,
shortly thereafter, School District petitioned the trial court for emergency injunctive
relief. School District asserted in its petition for emergency injunctive relief that
Tax Collector had not obtained the requisite bond for collection of School District’s
taxes by the dates set forth in either Section 4 of the LTCL, 72 P.S. § 5511.4, the
2018 Resolution, or the trial court’s June 8, 2018 order. Because of this, School
District asserted Tax Collector was unable to collect School District’s taxes, so Tax
Collector was directing taxpayers to School District’s administrative office to pay
their taxes. School District asked the trial court to enjoin Tax Collector from
collecting School District’s taxes. After a conference call with counsel, the trial
court granted School District’s petition for emergency injunctive relief by order
dated July 2, 2018, enjoining Tax Collector from accepting payments on behalf of
School District and directing her cooperation with School District to facilitate
School District’s collection of the taxes. The trial court entered the order without


       6
         Tax Collector also challenged provisions of the 2018 Resolution that gave School District
access to Tax Collector’s accounts and books, required the daily automatic sweep of funds
collected by Tax Collector to School District’s bank account, and established penalties for
untimely filed reports or payment of funds by Tax Collector. However, because Tax Collector
dropped some of these challenges before the trial court, we will only discuss the trial court’s
findings and conclusions that are relevant to this appeal.


                                                5
prejudice in order to allow Tax Collector to request a modification in the event she
obtained a bond in the requisite amount. (R.R. at 191a-92a.)
      Following this, at the parties’ request, the trial court consolidated the first
complaint and second complaint. School District then filed its Motion for Summary
Judgment.

   C. Motion for Summary Judgment
      School District asserted that it was entitled to summary judgment because Tax
Collector did not have standing or a viable cause of action. Because Tax Collector
had never actually collected School District’s taxes and is presently enjoined from
doing so pursuant to the trial court’s order of July 2, 2018, School District contended
Tax Collector was not aggrieved and lacked standing. Moreover, School District
asserted, even if Tax Collector had standing, she was not entitled to the relief of
ordering School District to pay her a reasonable rate of compensation or invalidating
the 2018 Resolution. Tax Collector replied that School District was not entitled to
summary judgment because there were material facts in dispute. (Id. at 392a.)
Further, Tax Collector contended that School District was not entitled to summary
judgment as a matter of law because Tax Collector, who filed suit prior to her most
recent election, has standing and has alleged viable causes of action.
      The trial court denied School District’s Motion for Summary Judgment
(Summary Judgment Order), determining that Tax Collector had a substantial,
direct, and immediate interest in the litigation.       Noting that the immediacy
requirement is the most difficult requirement to meet, the trial court explained that
the inquiry for that requirement centers on whether the party’s interest is “within the
zone of interests sought to be protected by the statute,” and “where the causal
connection is not remote or speculative.” (Summary Judgment Opinion (Op.) at 10


                                          6
(quotations omitted).)      Because Tax Collector has a unique interest in a tax
collector’s compensation and demonstrated that a low compensation rate would
harm her, the trial court determined Tax Collector’s interest was substantial and
direct. The trial court further determined that Tax Collector’s “interest is not
conjectural or hypothetical,” as she is “among the class of persons entitled to assert
an interest in the [LTCL].” (Id. at 13.)
      The trial court disagreed with School District’s assertion that Tax Collector
lacks standing because she does not presently have the necessary bond. The trial
court distinguished this from Pittsburgh Palisades Park, LLC v. Commonwealth,
888 A.2d 655, 662 (Pa. 2005), where the Supreme Court determined that the
petitioners, who sought to develop a gaming facility under the Pennsylvania Race
Horse Development and Gaming Act7 (Gaming Act), did not have standing because
they had not yet received a license. Unlike in Pittsburgh Palisades, the trial court
reasoned, Tax Collector’s interest was not speculative, as she is already elected to
her position and is presently collecting county and township taxes. Further, the trial
court explained that it was consistent with precedent that tax collectors who initiate
litigation prior to being elected have standing to challenge compensation. (Summary
Judgment Op. at at 15-16 (citing Baker v. Cent. Cambria Sch. Dist., 24 A.3d 488
(Pa. Cmwlth. 2011); McDaniel v. County of Venango, 921 A.2d 1265 (Pa. Cmwlth.
2007); Abington Sch. Dist. v. Yost, 397 A.2d 453 (Pa. Cmwlth. 1979)).). The trial
court explained “there is a difference between whether [Tax Collector] will be able
to successfully execute the duties of her office as tax collector for the [School]
District and whether [Tax Collector] has standing to challenge the [School] District’s
compensation for elected tax collectors.” (Id. at 16.) Tax Collector’s present


      7
          4 Pa.C.S. §§ 1101–1904.


                                           7
inability to obtain a bond and collect taxes does not preclude her from having
standing, the trial court concluded. Finally, the trial court determined that there were
outstanding issues of material fact precluding summary judgment in School
District’s favor as to Tax Collector’s other claims. Accordingly, the trial court
denied the Motion for Summary Judgment and ordered a hearing on Tax Collector’s
request for injunctive and declaratory relief.

   D. Hearing
       A hearing before the trial court was conducted on April 26, 2019, at which
Tax Collector and the president of the Pennsylvania State Tax Collectors
Association (PSTCA President) testified on behalf of Tax Collector. School District
COO testified on behalf of School District.
       Tax Collector testified as to the duties of her office, the time she allocates to
those duties, and the money expended to carry out the duties of her office presently,
as well as the increased workload that would result from collecting School District’s
taxes. Tax Collector further testified as to her understanding of the challenged
provisions of the 2018 Resolution and how Sections 9 and 22 of the 2018 Resolution,
relating to customer service and tax certifications, respectively, impeded her ability
to fulfill the duties of her elected office. PSTCA President testified as to her
experience as an elected tax collector and her knowledge regarding what duties the
elected office entails. Finally, School District COO testified about School District’s
tax software, School District’s history of providing customer service, how provisions
of the 2018 Resolution would operate, and how School District issued tax
certifications.




                                           8
   E. Trial Court’s Findings of Fact and Conclusions of Law
      Based on the testimony, the trial court made the following findings of fact.
Since at least 1997, School District has collected taxes. Tax Collector filed her first
complaint on November 6, 2017, “the eve of her re-election as tax collector, as
opposed to doing so f[a]rther in advance,” which “deprived the electorate of the
opportunity to make an informed decision as to whether it wished to retain [Tax
Collector].” (FOF ¶ 8.)
      As it relates to School District’s adoption of a rate of compensation for the tax
collector, the trial court made the following findings. School District’s Board voted
on January 16, 1997, on a motion: “to set the compensation for the [t]ax [c]ollector
at a rate of $0.15 per bill collected to be effective January 1, 1998. (Attachment O).”
(FOF ¶ 23 (citation omitted).) Attachment O was a reference to a memorandum
provided to the Board, stating that county school districts were “interested in having
another agency collect taxes, generate data on individual taxes collected by district
and download that information to district computers, all for a fee of $0.15/bill
collected, thus our recommended rate.” (Id. ¶¶ 24-26 (citation omitted).) No other
documents outside of these “establish, or purport to establish, the current
compensation rate for the office of the tax collector.” (Id. ¶ 27.)
      With regard to Tax Collector’s duties, the trial court made the following
findings based upon the testimony given at the hearing. “[T]he Township has
approximately 14,400 taxable parcels,” and Tax Collector has collected the taxes on
these parcels for the Township since her election to office in 2013. (Id. ¶ 31.)
Because School District is entirely comprised of the Township, Tax Collector
collects county and Township taxes for all of the parcels within the district. (Id.
¶¶ 30-31.) Pursuant to Tax Collector’s spreadsheet of activities performed in her



                                          9
position, Tax Collector estimates spending 1732 hours performing duties for the
collection of Township and county taxes, approximately 55% of which is customer
service related. Tax Collector spends hundreds of hours in her office in order to be
available to the public, provide customer service, and perform other tax collection
related duties. Tax Collector expends approximately $11,918.14 in expenses for the
collection of county and Township taxes and is paid approximately $19,800.00 by
the Township and county for the collection of those taxes. (Id. ¶¶ 34-35.)
      If Tax Collector was to collect School District taxes for the 14,400 parcels in
the district, which would require accepting some installment payments, at the rate of
$0.15 per bill, she would be paid approximately $1.25 per hour. (Id. ¶ 38.) The
collection of School District taxes would also necessitate an increase in Tax
Collector’s expenses. In Tax Collector’s opinion, customer service is a requisite
duty of her office, as she “answer[s] to the people,” in order “to make them feel
comfortable about what [we’re] doing with their taxes,” and to answer questions and
explain tax bills. (Id. ¶ 44 (alterations in original) (citation omitted).) Both School
District and Tax Collector are able to provide customer service and School District
typically has, with no complaints. (Id. ¶¶ 49-51.) Tax Collector also issues tax
certifications for the county and the Township, which is a duty of her elected office
and which she is “uniquely situated” to perform. (Id. ¶¶ 57-59.) However, if Tax
Collector was currently asked to issue a certification going back over five years, she
would be unable to provide that. (Id. ¶ 90.)
      Per PSTCA President’s testimony, customer service and tax certifications are
duties commensurate with the elected office. In PSTCA President’s experience,
over half of the time she spends carrying out the duties of her office consists of
customer service activities, which “is an integral part of [a] tax collector’s job.” (Id.



                                           10
¶ 74 (citation omitted).) Further, PSTCA President is “unaware of any tax collector
who collects taxes for a given taxing district but does not issue tax certifications for
that district,” as issuance of tax certification is an integral duty of a tax collector.
(Id. ¶ 75.) Per School District’s COO, School District receives tax certification
requests that span many years. (Id. ¶ 91.)
      Based upon these findings, the trial court made the following conclusions of
law. The General Assembly has codified its intent that a single tax collector collect
county, township, borough, and school taxes. The LTCL provides school districts
with the authority and discretion to establish and amend compensation rates for
elected tax collectors, but courts can intervene where there is an abuse of discretion.
(Conclusion of Law (COL) ¶¶ 5, 7, 10.) Based upon the Supreme Court’s opinion
in Telly v. Pennridge School District Board of School Directors, 53 A.3d 705 (Pa.
2012), compensation rates that are “so low as to deprive a tax collector of the ability
to perform the duties of the[] elected position render[] a resolution void.” (COL
¶ 12.) School District’s action in 1997 to adopt a $0.15 per bill rate of compensation
was not a resolution, as required by Section 36.1 of the LTCL, 72 P.S. § 5511.36a,
because it was not a formal act to establish reasonable compensation but a provision
to facilitate using an outside agency for tax collection. (COL ¶¶ 21, 28 (quoting
Public Opinion v. Chambersburg Area Sch. Dist., 654 A.2d 284, 287 (Pa. Cmwlth.
1995)).) To the extent School District’s action in 1997 could be considered a
resolution, the trial court found the action “null and void as the compensation rate
set forth therein is so low as to deprive a tax collector of the ability to perform the
duties of the elected position.” (Id. ¶ 30.)
      The trial court concluded that Section 9 of the 2018 Resolution prohibits Tax
Collector from providing customer service to taxpayers and customer service is



                                          11
necessary and “inextricably intertwined with the express statutory duties of the
office set forth in the LTCL.” (Id. ¶¶ 38, 40.) Additionally, the trial court determined
that Section 22 of the 2018 Resolution prohibits Tax Collector from issuing tax
certifications and that “issuance of tax certifications is a duty commensurate with
the responsibilities of the entity collecting taxes.” (Id. ¶¶ 49-50.) However, nothing
in the findings of fact or conclusions of law “precludes the [School] District from
issuing tax certifications for those years it collected taxes and the elected tax
collector issuing tax certifications for those years the tax collector collects taxes.”
(Id. ¶ 55.) Last, the trial court concluded that the invalidation of Sections 9 and 22
of the 2018 Resolution did not invalidate the 2018 Resolution on the whole.
      Accordingly, the trial court entered its Final Order, which provided that,
consistent with the Summary Judgment Order, Tax Collector has standing. The trial
court also declared that Tax Collector has the “sole right and duty to collect taxes”
on School District’s behalf. (Final Order ¶ 2.) Additionally, the trial court declared
that School District did not adopt a valid resolution in 1997 setting the compensation
rate and, even if it had, the rate was null and void because it was so low as to deprive
the tax collector of the ability to perform essential duties of the position. The trial
court invalidated Sections 9 and 22 of the 2018 Resolution and enjoined School
District from enforcing them. Finally, the trial court ordered:

      Insofar as [c]ourt . . . enjoined the . . . School District from
      implementing the compensation rate of $0.15 as not having been
      properly adopted and has further declared that said rate is not
      reasonable, it is now incumbent upon the . . . School District, pursuant
      to the [LTCL], . . . to set a reasonable rate of compensation consistent
      with existing case law and these Findings of Fact and Conclusions of
      Law that enables an elected tax collector to perform the duties of the
      office.




                                          12
(Final Order.)8
       School District appealed9 and, at the trial court’s direction, filed its statement
of errors complained of on appeal pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b), Pa.R.A.P. 1925(b). The trial court issued its opinion pursuant to
Rule 1925(a), reiterating its reasoning set forth in the Summary Judgment Order and
Final Order.
       Before this Court, School District contends that the trial court erred or abused
its discretion in concluding Tax Collector has standing; in determining that Tax
Collector raised a viable cause of action; in directing School District to adopt a new
compensation rate; and in invalidating Sections 9 and 22 of the 2018 resolution.10

II.    Controlling Law
       Before turning to the parties’ arguments, it is necessary to understand the
governing statutory requirements and case law. The LTCL sets forth the duties of
office of tax collector. Under the LTCL, tax collectors are required to open an
account for the purpose of depositing taxes collected, Section 5.2 of the LTCL, 72

       8
           Following the Final Order, School District filed a Motion for Clarification, Correction,
and Reconsideration of the Final Order. The parties determined, in a phone conference with the
trial court, that the Final Order would be treated as final. School District filed a post-trial motion
and withdrew the Motion for Clarification, Correction, and Reconsideration. The trial court denied
School District’s post-trial motion.
         9
           Our review of a trial court order granting permanent injunctive relief is limited to whether
the trial court committed an error of law. Johnson v. Allegheny Intermediate Unit, 59 A.3d 10, 16
n.8 (Pa. Cmwlth. 2012).
         10
            PSTCA filed an amicus brief in support of Tax Collector. PSTCA argues the trial court’s
Final Order was correct as a matter of fact and law, arguing that School District’s 2018 Resolution
is “an unlawful attempt to replace the established legislative process of real estate tax collection.”
(PSTCA’s Brief at 7.) PSTCA contends that the extent of a school district’s involvement in the
collection of taxes is setting a reasonable rate of compensation that should be premised upon the
traditional and accepted services performed by tax collectors, which include customer service and
the issuance of tax certifications.



                                                 13
P.S. § 5511.5b,11 and to secure a bond for the amount of taxes to be collected. 72
P.S. §5511.4. Upon receipt of a duplicate, which is the listing of property valuations
within the taxing district, tax collectors “shall within thirty days . . . notify every
taxable whose name appears on such duplicate” of the amount of taxes due on the
property and the date upon which it is due. Section 6 of the LTCL, 72 P.S. § 5511.6.
Additionally, tax collectors must issue additional notices where a duplicate is issued
following an interim assessment. Section 5.1 of the LTCL, 72 P.S. § 5511.5a.12
Taxing districts pay the expense for postage and printing of these notices. Section 9
of the LTCL, 72 P.S. § 5511.9. Once tax collectors receive a tax payment, they shall
furnish a receipt to the taxpayer, keep a record of the money collected, and provide
a verified statement to the taxing district of the amount of taxes received, including
discounts and penalties applied. Sections 14 and 25 of the LTCL, 72 P.S. §§
5511.14, 5511.25. Tax collectors “shall maintain and have legal custody of tax
collection records that are not in the custody of a taxing district.” Section 4.3 of the
LTCL, 72 P.S. § 5511.4c(a).13 Each year, tax collectors must make a complete and
sworn settlement of all the taxes collected in the prior year. Section 16 of the LTCL,
72 P.S. § 5511.26. The taxing districts set the compensation rate for tax collectors,
subject to a statutory maximum. Section 34 of the LTCL, 72 P.S. § 5511.34. Finally,
under Section 36.1 of the LTCL:

      When any taxing district or taxing authorities propose to either raise or
      reduce the compensation or salary for the office of an elected tax
      collector, such action shall be by ordinance or resolution, finally passed
      or adopted prior to the fifteenth day of February of the year of the
      municipal election.


      11
         Added by the Act of October 30, 2017, P.L. 375.
      12
         Added by the Act of December 20, 2020, P.L. 735.
      13
         Added by the Act of July 7, 2006, P.L. 374.


                                            14
72 P.S. § 5511.36a.
       The controlling case law relied upon by the trial court and the parties interprets
a tax collector’s standing, duties of the elected office, and a reasonable compensation
rate. Our Supreme Court explained the special rules governing tax collector standing
in compensation challenges in Myers v. School District of Newtown Township, 153
A.2d 494 (Pa. 1959), where a tax collector challenged a school board resolution
changing the manner of compensation calculation, resulting in a reduction in
compensation. The school district passed the resolution, of which the tax collector
was aware when the tax collector ran for office and was elected. After election, tax
collector filed the compensation challenge. The school district asserted that the tax
collector lacked standing, and the Supreme Court agreed. Noting that Section 36.1
of the LTCL14 required resolutions changing compensation to be passed before the
municipal election, the Supreme Court reasoned that this requirement was “to
apprise candidates of the salary the winner would receive if elected, and thus enable
candidates to withdraw their names from nomination and election if they believed
the . . . compensation or salary was inadequate or unfair.” Myers, 153 A.2d at 496.
Allowing this tax collector, who ran for office with full knowledge of the salary, to
proceed on his challenge was contrary to Section 36.1 of the LTCL and could set a




       14
            At the time the Supreme Court decided Myers, Section 36.1 provided:

       When any taxing district or taxing authorities propose to either raise or reduce the
       compensation or salary for the office of an elected tax collector, such action shall
       be by ordinance or resolution, finally passed or adopted at least ten days prior to
       the last day fixed by law for candidates to withdraw their names from nomination
       previous to the day of the municipal election.

Former 72 P.S. § 511.36a.


                                               15
precedent for other similar challenges by elected officials, the Supreme Court
explained. Id. Accordingly, the tax collector did not have standing. Id.
      Subsequently, this Court applied Myers and also analyzed a reasonable
compensation challenge in Yost. There, incumbent township and borough tax
collectors challenged the school district’s resolutions establishing an $800 salary for
the tax collector “with the [school d]istrict itself carrying out the necessary work
load,” such as verifying tax duplicates, mailing tax bills, collecting taxes, and
depositing taxes into a bank lockbox. Yost, 397 A.2d at 454-55. The tax collectors
challenged these resolutions prior to the election. We determined that “incumbent
tax collectors intending to seek new terms in an election, the mechanics of which
was to begin within weeks after the School Board action,” had “a direct,
substantial[,] and immediate interest in the[s]chool [b]oard’s actions decimating the
salaries.” Id. at 455-56. We reasoned that “[u]nless an aspiring tax collector objects
to the school board’s salary action before running for the office,” the aspiring tax
collector “may never be in a position to do so.” Id. at 456 (citing Myers, 153 A.2d
at 494). Further, we rejected the school district’s arguments that the incumbent tax
collectors’ alternative remedy “was simply to abstain from running for reelection,”
explaining that the implication of that argument “is that the power given to school
boards to fix the salaries of tax collectors [would] not [be] subject to review by the
courts” when “the courts may and should intervene . . . .” Id. at 456. We have
reiterated since then the rule that a local tax collector’s challenge to compensation
must be filed prior to election. See, e.g., Baker, 24 A.3d at 491; McDaniel, 921 A.2d
at 1270.
      In Yost, after establishing the tax collectors had standing, we looked to the
validity of the resolutions. The common pleas court issued an order increasing



                                          16
compensation and enjoining the school board from enforcing the school district’s
resolutions reducing tax collector compensation. Setting forth generally the myriad
of statutory duties of a tax collector as detailed in the LTCL, we explained that the
school board’s resolutions were “[i]n direct contradiction of the statute” by
providing that “the [s]chool [d]istrict, to the exclusion of the tax collector, [would]
bill for and collect taxes,” a bank would receive the taxes, and the school district
would adjust tax duplicates. Yost, 397 A.2d at 457. Further, we reasoned, regardless
of the good intention behind the school board’s actions, the evidence demonstrated
the new compensation rate was not a reflection of the school district’s “opinion of a
reasonable salary for the work the tax collector had been doing in the past,” but as a
plan to put the school district in control of tax collection. Id. We affirmed but
modified the final order, concluding there were no findings of fact to support the
trial court’s decision to increase compensation from what it had been the year before.
Id. at 457-58.
      The Supreme Court followed similar reasoning in Telly. In that case, the
boards of certain school districts passed resolutions reducing tax collector
compensation rates by 69% to $0.70 per tax bill in the hopes of reducing tax
collection costs by utilizing a bank lockbox. Various tax collectors, who were
candidates for reelection, filed complaints for injunctive relief, seeking to set aside
the resolutions. Telly, 53 A.3d at 707. The court of common pleas heard testimony
from 12 tax collectors regarding the duties of the job and the allocation of time spent
doing those duties. Per their testimony, the tax collectors spent their time doing tax
collection, accounting and reconciliation of reports, and customer service. The court
of common pleas ultimately concluded the school districts’ new standard for
calculating compensation was arbitrary, rendering the resolutions void. This Court



                                          17
disagreed, determining that the school districts did not abuse their discretion in
basing compensation rates on the use of a lockbox system so long as the tax
collectors “are not deprived of the option to collect taxes at the new rates.” Telly,
53 A.3d at 713 (quoting Telly v. Pennridge Sch. Dist. Bd. of Sch. Directors, 995 A.2d
898, 906 (Pa. Cmwlth. 2010)). The Supreme Court reversed, disagreeing with this
Court’s focus on whether the new rate deprived tax collectors of the option to collect,
favoring instead a broader inquiry like the one used in Yost.
      The Supreme Court concluded the compensation rates adopted by the school
districts “were so low as to deprive the [t]ax [c]ollectors of the ability to perform the
duties of their elected positions, rendering the [r]esolutions void.” Id. at 718-19.
The Supreme Court reasoned that the court of common pleas had “considered the
[t]ax [c]ollectors’ duties, time spent on those duties, and the impact of the new
compensation rates on the [t]ax [c]ollectors’ ability to fulfill their responsibilities.”
Id. at 719. For example, the court of common pleas found significant that one
resolution would not allow tax collectors to provide tax certifications, file liens for
overdue payments, or provide customer service. Id. Because it was “beyond the
[school] boards’ power to transform the local tax collection system by reducing
compensation levels,” in a way that deprived tax collectors of fulfilling their duties,
the Supreme Court affirmed the court of common pleas. Id. Justice Eakin concurred,
agreeing that the rates adopted by the school districts “were so low as to deprive the
tax collectors of the ability to perform their basic duties,” but positing that tax
collectors should not be allowed “to unilaterally expand their role from tax collector
to customer service representative and expect those self-imposed duties to be the
subject of mandatory compensation.” Id. (Eakin, J., concurring).




                                           18
III.   Discussion
       With an understanding of the controlling law, we turn to the parties’
arguments and our analysis.

   A. Whether the Trial Court Erred in Concluding Tax Collector has Standing.

       1. Parties’ Arguments
       School District asserts the trial court erred in concluding Tax Collector has
standing, arguing as follows. Pursuant to the Supreme Court’s decision in Pittsburgh
Palisades, a party is immediately aggrieved only if the potential harm is not “wholly
contingent on future events.” (School District’s Brief (Br.) at 15 (quoting Pittsburgh
Palisades, 888 A.2d at 660).) Any harm that Tax Collector may suffer from a $0.15
compensation rate is contingent on future events, as Tax Collector has not obtained
the requisite bond and, therefore, is still enjoined from collecting School District’s
taxes. Further, the trial court’s reliance upon this Court’s decision in Yost and the
Supreme Court’s decision in Myers was misplaced. Although the rule from those
cases is that a future tax collector has standing only when suit is filed prior to
election, they were decided before the “wholly contingent on future events” standard
was set forth in Pittsburgh Palisades. Moreover, the cases establishing that rule
were decided after the candidates were elected and collecting taxes, something Tax
Collector here cannot do because she has not obtained a bond. A compensation
challenge must be filed before election in order to protect the electorate from fraud.
Although the trial court acknowledged that the timing of Tax Collector’s first
complaint on the day before her election “deprived the electorate of the opportunity
to make an informed decision,” about retaining her, it nonetheless determined she
had standing. (School District’s Br. at 21 (quoting FOF ¶ 8).) While this is a case



                                         19
with unique facts, and there is no brightline rule for how many days before an
election a suit must be filed, the trial court’s reasoning is inconsistent with the intent
behind the rule. Given the timing of Tax Collector’s first complaint, School District
asks this Court to reverse the trial court on the basis that Tax Collector lacks standing
under the doctrine of clean hands or by “fashion[ing] a rule that a candidate must
both file and serve a compensation challenge ‘reasonably in advance’ of the
election.” (Id. at 24 (emphasis omitted).)
       Tax Collector responds that the trial court properly determined she has
standing, arguing as follows. Courts have long held, prior to Pittsburgh Palisades,
that there is an immediacy warranting standing where interests are not wholly
contingent upon future events. As the Supreme Court and this Court have confirmed
in recent years, standing requires “an expansive . . . inquiry,” and the Pittsburgh
Palisades analysis is not applicable where there are inapposite facts.              (Tax
Collector’s Br. at 18-19 (citing Johnson v. Am. Standard, 8 A.3d 318 (Pa. 2010);
Pilchesky v. Redevelopment Auth. of Scranton, 941 A.2d 762 (Pa. Cmwlth. 2008)).)
The brightline rule that a tax collector must file suit challenging compensation prior
to election is strongly rooted in case law and Tax Collector followed this rule when
she filed the first complaint. The trial court correctly applied that case law and the
legal standard for a standing analysis to determine that Tax Collector has standing.
Tax Collector, at all times relevant, has been the sole tax collector for the Township
and, therefore, is the best party to pursue her claim. Tax Collector’s holding of the
elected position is not contingent upon future events and this Court should affirm
the trial court.
       School District replies that, regardless of whether the zone of interests
analysis or the Pittsburgh Palisades standard is applied, Tax Collector lacks standing



                                           20
because she has never collected taxes for School District, and currently is not doing
so.

      2. Analysis
      “The concept of standing mandates that [a] party must have substantial, direct,
and immediate interest in the outcome of the litigation.” Phantom Fireworks
Showrooms, LLC v. Wolf, 198 A.3d 1205, 1215 (Pa. Cmwlth. 2018). Substantial
interest is that which “surpasses the common interest of all citizens in procuring
obedience to the law.” Id. A direct interest exists where there is “a causal connection
between the asserted violation and the harm complained of,” and the interest is
immediate if that “causal connection is not remote or speculative.” Id.
      School District, arguing that Tax Collector’s interest is contingent upon future
events, challenges the trial court’s conclusion that Tax Collector’s interest is
immediate. In advancing this argument, School District relies upon Pittsburgh
Palisades. In that case, the petitioners, corporations that had acquired property that
they planned to develop for operating a gaming facility, challenged as
unconstitutional provisions of the Gaming Act that provided for the return of slot
machine license fees to license holders. The respondents challenged the petitioners’
standing because the petitioners had not yet applied for or received a slot machine
license. The Supreme Court concluded that the petitioners did not have standing
because their interests were not substantial, direct, or immediate.         Pittsburgh
Palisades, 888 A.2d at 660-61. With regard to the immediacy of the interests, the
Supreme Court explained that “at this juncture[, the petitioners] have not been issued
a gaming license”; therefore, “any possible harm to [the p]etitioners is wholly
contingent on future events,” and so they lacked standing. Id. at 660.




                                          21
         Here, while Tax Collector is not currently collecting taxes for School District,
it is her statutory right to do so. 53 P.S. § 55801-B. Further, this is a right which
School District has acknowledged, noting in its brief that there is no longer a dispute
as to whether Tax Collector has the sole duty and right to collect these taxes. (School
District’s Br. at 25.) Unlike the petitioners in Pittsburgh Palisades, that challenged
the statutory provisions for the return of a slot machine license fee before applying
and possibly receiving a slot machine license where the issuance of the license was
uncertain, Tax Collector is the elected tax collector. While the petitioners in
Pittsburgh Palisades might never receive a slot machine license, at all times
relevant, Tax Collector held the elected office conferring upon her the statutory right
and duty to collect these taxes and to receive reasonable compensation for it.
Although she does not currently have the necessary bond, there is no evidence that
Tax Collector cannot acquire one after this litigation ends, as she does have the
necessary bonds for collecting Township and county taxes.15 Therefore, her interest
is not remote or speculative. As the trial court explained, Tax Collector’s standing
comes not from a present ability to collect the taxes but from her statutory right to
do so.
         To the extent that the trial court premised its analysis on the zone of interests,
this does not constitute an error of law. After Pittsburgh Palisades, our Supreme
Court acknowledged in Johnson that precedent is “arguably unclear as to when

         15
          The trial court explained in its opinion accompanying the Summary Judgment Order, as
well as in its opinion pursuant to Rule 1925(a), that the exhibits attached to School District’s
petition for emergency injunctive relief demonstrated Tax Collector sought to obtain a bond but
was stalled by School District pending passage of the 2018 Resolution and ultimately denied on
the basis of the current litigation. (See Summary Judgment Op. at 4-5 n.5; Rule 1925(a) Op. at 4-
5 n.5, 13-14.) School District challenged this trial court finding in its Rule 1925(b) Statement but
does not argue it in its brief; thus, it is waived. Rapid Pallet v. Unemployment Comp. Bd. of
Review, 707 A.2d 636, 638 (Pa. Cmwlth. 1998).


                                                22
courts must examine the relevant zone of interests to determine whether a party has
met the immediacy prong of aggrievability.” Johnson, 8 A.3d at 333. The Supreme
Court explained:

      When the standards for substantiality, directness, and immediacy are
      readily met, the inquiry into aggrievability, and therefore standing,
      ends. Should, however, a party’s immediate interest not be apparent, a
      zone of interests analysis may (and should) be employed to assist a
      court in determining whether a party has been sufficiently aggrieved
      ....

Id. The trial court did not err or abuse its discretion in determining that Tax
Collector’s interest is not “wholly contingent on future events,” like the interests of
the petitioners in Pittsburgh Palisades. Thus, the trial court’s analysis of the
immediacy prong by applying the zone of interests analysis and the Pittsburgh
Palisades precedent was not an error of law.
      School District also argues that the trial court, relying upon Myers and Yost,
erred in concluding Tax Collector had standing when she filed her first complaint
one day before the general election. We conclude the trial court properly applied
the cases that specifically examine the standing of elected tax collectors. In both
Myers and Yost, incumbent tax collectors challenged the school districts’ resolutions
changing the compensation tax collectors would receive. In Myers, the tax collector
knew of the resolution changing the compensation, ran for office, was elected, and
then filed suit challenging the compensation. 153 A.2d at 495. Under these
circumstances, the Court concluded there was no standing. Id. at 496. In Yost,
however, the tax collectors filed their challenges prior to the election, and we
concluded they had standing. Here, we agree with the trial court that this case is
more akin to Yost than Myers. Based upon our precedent, Tax Collector was
required to file her challenge before the election, which she did. While the timing

                                          23
of the filing of Tax Collector’s first complaint was close to the date of the election,
it was still filed in advance thereof. Accordingly, we agree with the trial court that
Tax Collector has standing.

   B. Whether the Trial Court Erred in Concluding Tax Collector has a Viable
      Cause of Action and Ordering School District to Adopt a Reasonable
      Compensation Rate.

       1. Parties’ Arguments
       School District contends Tax Collector has not “raise[d] a valid claim for
mandatory injunctive relief supported by a viable cause of action,” arguing as
follows. (School District’s Br. at 25.) Tax Collector’s first complaint sought
declaratory and injunctive relief as to her right to collect School District’s taxes and
a reasonable rate of compensation. After the trial court’s order of June 8, 2018, the
only remaining issue was compensation. The trial court’s Final Order directing
School District to set a reasonable rate of compensation was a form of mandatory
injunction, which “cannot be awarded for a declaratory relief claim.” (Id. at 27.)
The trial court erred in concluding that tax collectors may challenge compensation
through causes of action sounding in injunction.
       School District further asserts that the trial court erred as a matter of law in
ordering School District to adopt a new compensation rate, as this was contrary to
the LTCL and Article III, Section 27 of the Pennsylvania Constitution, which
prohibits increasing or decreasing a public official’s salary during the term of
office.16 Tax Collector did not raise a challenge to School District’s compensation
rate prior to February 15, 2017, before her most recent election to office. By the


       16
         PA. CONST. art. III, § 27. Specifically, this provision states “[n]o law shall extend the
term of public officer, or increase or diminish his salary or emoluments, after his election or
appointment.” Id.


                                               24
time School District was served with the first complaint, Tax Collector had been
elected and, pursuant to the LTCL and the Pennsylvania Constitution, School
District could not alter the rate of compensation. This is unlike Yost, where the
school board was enjoined from enforcing a new rate, as the trial court here directed
School District to set a rate. Pursuant to Section 36.1, School District can only
establish a new rate of compensation before February 15, 2021, prior to the
municipal election, which would become effective in 2022.
      Tax Collector responds that she raised a viable cause of action and the trial
court fashioned appropriate relief, arguing as follows. Tax Collector sought an order
from the trial court ordering School District to “pay her a reasonable rate of
compensation commensurate with the duties of her office.” (Tax Collector’s Br. at
30.) Analyzing the testimony provided, the trial court appropriately determined that
there was no current compensation rate in place and ordered School District to set a
reasonable compensation rate, which is appropriate relief grounded in case law.
Contrary to School District’s argument otherwise, only a court is able to intervene
to ensure a school district pays a reasonable rate of compensation. Although School
District attempts to distinguish this case from those where the districts were ordered
to revert to the previous compensation, the trial court’s findings here demonstrate
that there was no valid prior compensation rate to which School District could revert.
If, as School District asserts, a trial court could not analyze these challenges and
compel a school district to increase compensation rates, those rates would never be
subject to review. If a court has sufficient facts of records, it “is not restrained from
ordering an increase in compensation . . . .” (Id. at 37.) Finally, the requirements of
Article III, Section 27 of the Pennsylvania Constitution are protected here by the
LTCL’s deadline for setting compensation rates in an election year, by the



                                           25
requirement for when a party must file suit, and by the reasonableness standard
enumerated in Telly. Therefore, this Court should affirm the trial court.
      School District replies that while a trial court “can arguably direct a school
district to set a new compensation rate by a date certain,” that directive can pertain
only to the next term of office per Article III, Section 27. (School District’s Reply
Br. at 12.)

      2. Analysis
      In Telly, Myers, and Yost, the tax collectors sought declaratory and injunctive
relief to prohibit school districts from enforcing a new rate that effectively decreased
compensation. Here, Tax Collector sought declaratory and injunctive relief in the
first complaint as to her sole statutory right and duty to collect taxes and to receive
the reasonable compensation she is owed for performing that duty. The relief she
sought was proper and consistent with our case law as to the cause of action for
challenging compensation. In granting Tax Collector’s relief, the trial court found
that School District had never validly adopted a rate of compensation and, even if it
had, that rate was null and void as being too low to be reasonable compensation
because it deprived Tax Collector of the ability to perform the duties of her elected
office. School District does not challenge that finding on appeal. In light of that
finding, the trial court, in declaring Tax Collector had the right and duty to collect
School District’s taxes, properly ordered School District to set a reasonable
compensation for the duty that Tax Collector will now be performing.
      Although School District characterizes the Final Order as directing School
District to increase Tax Collector’s compensation, in contravention of the LTCL and
the Pennsylvania Constitution, we disagree. Our Supreme Court has rejected similar
arguments in the past. In McKinley v. School District of Luzerne Township, 118



                                          26
A.2d 137, 139 (Pa. 1955), a group of taxpayers challenged a resolution setting the
compensation rate for the local tax collector. The trial court issued a decree in March
finding the resolution was null and void and issued an order reducing the rate of
compensation. The tax collector appealed and argued, among other things, that the
trial court lacked the authority to alter the compensation rate after the election and
qualification of the tax collector. The Supreme Court found that the limitations of
Section 36.1 apply to school boards and not courts. Id. The Supreme Court also
found that the trial court’s decree did not violate the Pennsylvania Constitution’s
prohibition against increasing or decreasing a public officer’s salary after election.
Id. The Supreme Court explained former Article III, Section 13, which has since
been renumbered as Article III Section 27 “applies only to a law, which means an
act of the legislature, and not an action by any municipal or local authority.” Id.
(emphasis in original). Accordingly, where, as here, a trial court determines that a
compensation rate is too low to allow a tax collector to perform duties of the elected
office, and after “the fifteenth day of February of the year of the municipal election,”
72 P.S. § 5511.36a, or after the election orders the taxing authority to set a new rate,
the trial court’s order does not violate the LTCL or Article III, Section 27 of the
Pennsylvania Constitution. The trial court’s Final Order amounts to ordering School
District to do what it is required to do – provide tax collectors with reasonable
compensation. See 72 P.S. § 5511.34. The trial court had the authority to order
School District to pass a new compensation rate even though it will necessarily be
higher in order to achieve a reasonable rate in compliance with the requirement that
the compensation not deprive Tax Collector of performing the duties of the elected
office. Accordingly, the trial court did not commit an error of law or abuse its




                                          27
discretion in concluding Tax Collector had a viable cause of action and in ordering
School District to set a compensation rate.

   C. Whether the Trial Court Erred in Invalidating Section 9 of the 2018
      Resolution.

      1. Parties’ Arguments
      School District makes the following arguments in contending the trial court
erred when it invalidated Section 9 of the 2018 Resolution. In School District’s
view, the trial court determined Tax Collector has an “‘inherent right’ to compel an
increase in her compensation by dictating whether she will provide services that are
not required by statute,” including customer service and tax certifications. (School
District’s Br. at 36 (emphasis omitted).) There is no statutory or regulatory authority
or case law to support this proposition. As Justice Eakin opined in his concurring
opinion in Telly, tax collectors should not be permitted to expand their roles to
customer service representatives. School District asserts there is no express or
implied authority for tax collectors to determine that customer service is a duty
warranting an increase in compensation. Adopting the trial court’s rationale allows
tax collectors to compel increases in compensation and interferes with a school
district’s express authority to budget school funds. A tax collector’s duties are
limited to those enumerated in the LTCL, which do not include customer service.
(Id. at 39 (citing Current Status, Inc. v. Hykel, 778 A.2d 781 (Pa. Cmwlth. 2001)).)
School District has been providing customer service since at least 1997, as the trial
court acknowledged, and it can continue to do so while Tax Collector collects the
taxes. The trial court erred in giving weight to Tax Collector’s testimony because
Tax Collector is presently enjoined from collecting School District’s taxes and,
therefore, providing customer service. Whether a tax collector can compel an



                                          28
increase in compensation is a question of law that should not be determined on the
basis of Tax Collector’s “self-serving testimony”; thus, the trial court’s Final Order
should be reversed. (Id. at 41.)
      Tax Collector responds that School District’s argument “is an unnecessarily
inflammatory spin on the relief sought by [Tax Collector] in this matter.” (Tax
Collector’s Br. at 37-38.) Whether customer service is an inherent right and duty of
tax collectors upon which the 2018 Resolution infringes is separate from the question
of compensation. If customer service is an inherent tax collector duty, then Tax
Collector cannot opt out of it. If it is an inherent duty, then Tax Collector has a right
to reasonable compensation for that service, as explained in Telly. Based upon the
LTCL, governing precedent, and the evidence presented to the trial court, customer
service is an inherent duty of the elected office. As the Supreme Court made clear
in Telly, “the duties of the office of tax collector are not limited to those specifically
set forth by statute.” (Id. at 40.) Justice Eakin’s concurring opinion to the contrary
is not controlling. The LTCL requires Tax Collector to collect taxes, turn those taxes
over to School District, hold office hours, and settle duplicates. The 2018 Resolution
requires Tax Collector to follow up on tax bills to ensure they are paid. Tax Collector
cannot carry out these duties if she is unable to provide customer service. The trial
court found Tax Collector and PSTCA President’s testimony on this point
“compelling and credible,” the School District did not rebut that testimony, and this
Court is bound by the trial court’s credibility determinations, which are supported
by the record. Tax Collector does not “choos[e] to perform customer service to make
more money, but because [Tax Collector] is mandated by virtue of her elected
office[] to perform the duty.” (Id. at 45.) Therefore, the trial court properly
invalidated Section 9 of the 2018 Resolution.



                                           29
      School District replies that the Supreme Court’s decision in Telly merely
“noted the trial court’s concern” that the school district’s tax collection plan did not
include customer service, but did not hold that customer service is a duty of the
elected office. (School District’s Reply Br. at 16 (emphasis omitted).)

      2. Analysis
      Section 9 of the 2018 Resolution states “[c]onsistent with the School District’s
long-standing practice and the fact that [t]he [LTCL] does not require a tax collector
to provide customer service, the tax collector shall direct all taxpayer inquiries
concerning School District tax to the School District’s Business Office.” (2018
Resolution ¶ 9, R.R. at 133a.) The LTCL does not explicitly state that providing
customer service is a tax collector’s duty. However, in Yost, we determined that a
resolution reducing compensation rate and leaving most tax collector duties to the
school district was not a reflection of the school district’s “opinion of a reasonable
salary for the work the tax collector had been doing in the past,” but as a plan to put
the school district in control of tax collection. Yost, 397 A.2d at 457. Moreover, in
Telly, the Supreme Court agreed with a court of common pleas’ decision considering
a compensation rate too low and resolutions invalid where they deprived tax
collectors of the ability to perform duties that were considered essential even if not
explicitly statutory. Specifically, the Supreme Court acknowledged the common
pleas court’s findings about a tax collector’s duties, including providing customer
service and tax certifications, and agreed that a compensation of $0.70 per bill was
so low as to deprive tax collectors of performing such duties. In light of Telly, we
cannot agree with School District that a reasonable compensation determination
should be premised only upon duties expressly enumerated in the LTCL.




                                          30
      Like the courts of common pleas in Telly and Yost, the trial court here made
extensive factual findings, supported by the record, as to the importance of customer
service related activities for local tax collectors. The trial court found that Tax
Collector provides customer service to taxpayers already, spending approximately
55% of her time already doing as much. (FOF ¶ 33.) Further, the trial court found
that Tax Collector, in performing customer service, “answer[s] to the people,” in
order “to make them feel comfortable about what [the taxing authorities are] doing
with their taxes,” and to answer questions and explain tax bills, which is “an integral
part of [a] tax collector’s job.” (Id. ¶¶ 44, 74 (alterations in original).) Therefore,
the trial court determined that customer service is “inextricably intertwined with the
express statutory duties of the office set forth in the LTCL,” and Section 9 of the
2018 Resolution infringes upon this. (COL ¶¶ 38, 40.)
      As our Supreme Court determined in Telly, where a trial court has made such
supported findings that customer service is a duty commensurate with the office, tax
collectors’ compensation should not be “so low as to deprive the [t]ax [c]ollectors
of the ability to perform the duties of their elected positions . . . .” 53 A.3d at 718-
19. School District contends the trial court concluded Tax Collector can compel an
increase in compensation by providing customer service. We disagree with this
characterization of the trial court’s conclusions. The trial court’s conclusion that the
provision of customer service is a duty intertwined with the office was the basis for
invalidating Section 9, and School District must consider that this is a duty
commensurate with the office when it sets a compensation rate. Following the
principles set forth in Telly and Yost, and in consideration of the findings of fact
supported by the record, we conclude the trial court did not err or abuse its discretion
in concluding that customer service is “inextricably intertwined with the express



                                          31
statutory duties of the office set forth in the LTCL,” and invalidating Section 9.
(COL ¶¶ 38, 40.)

   D. Whether the Trial Court Erred in Invalidating Section 22 of the 2018
      Resolution.

      1. Parties’ Arguments
      School District asserts the trial court erred in invalidating Section 22 of the
2018 Resolution, governing tax certifications, arguing as follows. Tax Collector
should not be entitled to compel increased compensation by determining that
issuance of tax certifications is a duty of her elected office. Tax Collector and
PSTCA President’s self-serving testimony does not indicate that School District
cannot continue to issue its own tax certifications. The LTCL is silent regarding tax
collectors’ requirements to issue tax certifications and, to the extent it requires tax
collectors to maintain data, tax certifications are not requests for the data but are lien
releases from the lienholder – in this case, School District. Moreover, the Supreme
Court’s decision in Telly should not be read so broadly as to endorse the issuance of
tax certifications as a duty of the office. School District asks us to reverse the trial
court’s Final Order.
      Tax Collector responds that School District’s argument on this point “fail[s]
for the same reasons its arguments with respect to customer service fail,” arguing as
follows. (Tax Collector’s Br. at 45.) Again, there is no increase in compensation if
the duty to issue tax certifications is an inherent duty. As the Supreme Court
acknowledged in Telly, issuance of tax certifications is “a duty commensurate with
the elected office of tax collector.” (Id. at 46.) School District’s conflation of tax
certifications to liens is misplaced, as School District’s authority to release a lien for
unpaid taxes does not have any bearing on the question of whether issuing tax



                                           32
certifications is an inherent duty of the office of tax collector. Under the LTCL, Tax
Collector is solely responsible for the collection and for maintenance of tax
collection records and data, and for providing verified statements of taxes collected.
A necessary implication of those enumerated responsibilities is a duty to provide
data in the form of tax certifications, as explained in Tax Collector’s and PSTCA
President’s credible testimony. Because Tax Collector is the custodian of tax
collection records and is responsible for ensuring taxes are timely paid, the trial court
correctly concluded that Section 22 of the 2018 Resolution is invalid.
      School District replies that it has the power to issue tax certifications and the
trial court should not have taken away that power, because School District “owns all
liens resulting from imposition of [School] District[’s] tax.” (School District’s
Reply Br. at 22.)

      2. Analysis
      Section 22 of the 2018 Resolution provides:

      For the following reasons, the School District, not the tax collector will
      provide certifications as to taxes due or paid: (a) the School District,
      not the tax collector, is the ultimate recipient of the tax and is thus the
      proper party to issue certifications; (b) the tax collector must use
      software provided by and fully-accessible to the School District to
      maintain a real time record of tax receipts . . . .; (c) the tax collector
      must deposit all tax on the day of receipt for immediate sweep into a
      School District account . . . ; and (d) nothing in the [LTCL] states that
      providing certifications is a statutory obligation of elected tax
      collectors.

(2018 Resolution ¶ 22, R.R. at 136a.) While the LTCL does not use the term “tax
certifications,” it does state that a tax collector is responsible for the collection and
maintenance of tax collection records and data, and providing verified statements of




                                           33
taxes collected.    We agree that a necessary implication of those enumerated
responsibilities is a duty to provide data in the form of tax certifications.
       Here, the trial court made factual findings, supported by testimony of record,
that the issuance of tax certifications is a duty of the elected office. Specifically, the
trial court found Tax Collector issues tax certifications for the county and the
Township, a duty of her elected office that she is “uniquely situated” to perform.
(FOF ¶¶ 57-59.) The trial court also found that PSTCA President was “unaware of
any tax collector who collects taxes for a given taxing district but does not issue tax
certifications for that district,” as issuance of tax certifications is an integral duty of
a tax collector. (Id. ¶ 76.) These findings support the trial court’s conclusion that
Section 22 of the 2018 Resolution prohibits Tax Collector from issuing tax
certifications, which “is a duty commensurate with the responsibilities of the entity
collecting taxes.” (COL ¶¶ 49-50.) Although School District asserts that it owns
the liens resulting from the issuance of its taxes and we acknowledge that School
District issued tax certifications for many years, the question before the trial court
was not which entity is better suited to issue tax certifications, but whether that
activity was a duty commensurate with the elected office of tax collector. The trial
court found that it is. Moreover, the trial court specifically provided that its findings
of fact and conclusions of law did not “preclude[] the [School] District from issuing
tax certifications for those years it collected taxes and the elected tax collector
issuing tax certifications for those years the tax collector collects taxes.” (Id. ¶ 55.)
       The trial court did not, as School District suggests, allow Tax Collector to
dictate the duties of her office and compel an increase in compensation for those
duties. Tax Collector sought to solidify her right to collect School District’s taxes,
invalidate provisions of the 2018 Resolution interfering with her provision of duties



                                            34
commensurate with her office, and receive reasonable compensation. The trial court
agreed based upon findings supported by the record. Accordingly, the trial court did
not abuse its discretion or commit an error of law in finding issuance of tax
certification is a duty of the office and invalidating Section 22 of the 2018
Resolution.

IV.   Conclusion
      Because Tax Collector has an immediate interest in this litigation and filed
her complaint prior to her election to office, the trial court properly concluded Tax
Collector had standing. Further Tax Collector states a viable cause of action, and
the trial court did not impermissibly order School District to increase Tax Collector’s
compensation. Finally, the trial court’s findings that the provision of customer
service and issuance of tax certifications is an inherent duty of the elected office are
supported by the record and consistent with Telly. Therefore, the trial court did not
err or abuse its discretion in invalidating Sections 9 and 22 of the 2018 Resolution.
Accordingly, we affirm.


                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge




                                          35
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia J. Kabel                     :
                                      :
                    v.                :   No. 1037 C.D. 2019
                                      :
Manheim Township School District,     :
                     Appellant        :


                                ORDER


      NOW, July 6, 2020, the Order of the Court of Common Pleas of Lancaster
County is AFFIRMED.



                                    _____________________________________
                                    RENÉE COHN JUBELIRER, Judge